            Case 2:19-cv-10688-SM Document 18 Filed 08/18/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    BRADLEY JENKINS                                               CIVIL ACTION

    VERSUS                                                        NO. 19-10688

    DARREL VANNOY                                                 SECTION: “E” (3)



                                        ORDER

        The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge,1 and the failure of any party to

file any objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation2 of the United States Magistrate Judge and

adopts it as its own opinion. The Court granted Petitioner an extension of time to file

objections by August 3, 2020.3 As of the date of this order, no objections have been filed

with the Court. Accordingly,

         IT IS ORDERED that the above-captioned matter be DISMISSED WITH

PREJUDICE.

        New Orleans, Louisiana, this 18th day of August, 2020.




                                        ___________ _______________
                                               SUSIE MORGAN
                                        UNITED STATES DISTRICT JUDGE




1 R. Doc. 15.
2 Id.
3 R. Doc. 17.
